Citation Nr: 1818122	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1972, and from November 1990 to July 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Board denied to the petition to reopen the Veteran's claim of entitlement to service connection for a disability manifested by joint pain.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC).  In April 2016, the Court, based on a Joint Motion, vacated only the part of the Board's October 2015 decision that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness, and remanded the issue for further consideration.  

In August 2016, the Board reopened the claim, and remanded it for additional development.  


FINDING OF FACT

The Veteran does not have a joint disability, to include an undiagnosed illness manifested by chronic joint pain, due to his service.  


CONCLUSION OF LAW

A joint disability, to include an undiagnosed illness manifested by chronic joint pain, is not shown in service, and is not related to service, to include service in the Southwest Asia Theater of Operations.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a disability manifested by joint pain, also claimed as due to an undiagnosed illness.  He has asserted that he had symptoms during service that include joint pain involving his wrist, elbows, and shoulders.  See e.g., Veteran's statement (VA Form 21-4138), dated in September 1994.  He has asserted that he had relevant symptoms in the form of tendonitis of both legs, and red and swollen joints, during service in December 1990.  He states that his duties included strenuous physical training that he was not prepared for, and operating heavy wheeled vehicles over unimproved roads, which subjected him to severe jolts and which caused shoulder pain.  He further argues that during service in the Persian Gulf he was exposed to smoke, diesel exhaust, and other possible toxic chemicals.  He has reported an employment history of "woodwork" between 1995 and 2005.  See Veteran's application for increased compensation based on unemployability (VA Form 21-8940).  In another statement (affidavit) he reported working as a logger between 1995 and 2002, as well as a truck driver, and that his duties included picking up, loading, and delivering wood.  He stated that although he was self-employed between 2002 and 2005, his work responsibilities stayed the same.  See Veteran's affidavit, received in September 2016.  

The Board first notes that service connection is currently in effect for degenerative spinal canal stenosis at L4-L5 with posterior disc bulge at L5-S1, right knee joint osteoarthritis, left knee joint osteoarthritis, and radiculopathy of the bilateral lower extremities.  The claimed disability is therefore construed not to include these service-connected conditions.  38 C.F.R. § 4.14 (2017).  The Board further notes that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is in effect.  

In July 1995, the RO denied a claim for service connection for joint pains (knees wrist, elbows and shoulders) as due to an undiagnosed illness.  In February 1997, the RO adjudicated the claim de novo, and again denied the claim.  There was no appeal, and the RO's decision became final.  See 38 U.S.C. § 7105(c) (2012).

In October 2011, the Veteran filed to reopen his claim.  In May 2012, the RO denied the claim.  The Veteran appealed, and following a number of adjudicative actions, in August 2016, the Board reopened the claim and remanded it for additional development.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2017). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness. Id.  

The Veteran's service treatment records for his first period of active duty, to include his April 1972 separation examination report, do not contain any relevant complaints, findings or diagnoses.  

For the period between the Veteran's first and second periods of active duty, the only medical evidence is in the form of service treatment records associated with duty in the Army National Guard.  This evidence does not contain any relevant complaints, findings or diagnoses.  

As for the Veteran's second period of active duty, there were no relevant complaints, findings or diagnoses upon entrance into service.  In December 1990, he was treated for tendonitis of the bilateral legs.  He was given a light duty for five days (i.e., no running, or marching, walk at own pace).  A January 1991 report notes a problem with both legs, and that he was put on light duty for five days.  An examination report, dated in April 1991 (redeployment), and the Veteran's separation examination report, dated in July 1991, show that his feet, and upper and lower extremities, were clinically evaluated as normal.   In the associated reports of medical history, the Veteran indicated that he did not have a history of a "Painful or 'trick' shoulder or elbow," or "Arthritis, rheumatism, or Bursitis"  The July 1991 report of medical history show that the Veteran indicated that he had a history of foot trouble, and notes "cramps in legs after long period of standing" "sprain ankle regularly," and right foot sprain a couple of times in Saudi Arabia.    

Following separation from the Veteran's separation from his second period of active duty, VA treatment records, dated in October 1992, note a complaint of a one-year history of joint pain.  

A VA general medical examination report, dated in November 1994, shows that the Veteran reported that approximately four to six months after returning from Southwest Asia, he developed knee pain and later developed pain of the wrists, shoulders, and elbows.  He was noted to be working cutting firewood with a chain saw, with a previous history of working in logging between 1987 and 1989.  There was no relevant diagnosis.

A VA mental disorders examination report contains an Axis I diagnosis of Persian Gulf Syndrome.  Given the context of this report, which was for a psychiatric disorder, and the accompanying lack of any findings to show that the criteria for an undiagnosed illness have been met under 38 C.F.R. § 3.317, this diagnosis is afforded no probative value.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Service treatment records associated with duty in the Army National Guard include an examination report, dated in February 1995, which shows that his feet, and upper and lower extremities, were clinically evaluated as normal.   It was noted that the Veteran denied any problems that limit his PT (physical training) or any other Army duties, and that he denied any limitations related to his joint ache history.  In the associated report of medical history, the Veteran indicated that he had a history of a "Painful or 'trick' shoulder or elbow," and "Arthritis, rheumatism, or Bursitis."  There are notations of arthritis of the elbows, wrists and shoulders, and "painful joints (knees, elbows, wrists, shoulders)" that began "after his Saudi tour," and multiple right ankle sprains.  Annual medical certificates (AMCs) (AGO Form 40-501), dated in February 1997, January 1998 and March 1999, show that he reported having joint pain, or taking medication for joint pain.  A July 1999 Medical Duty Review Board Recommendation shows that he was determined to be fully fit for duty.  Beginning in January 2002 AMCs note gout affecting the right MTP (metatarsal phalangeal) joint.

A VA progress note, dated in October 1998, shows that the  Veteran was treated for complaints of numbness in his thumb and two fingers of his left hand, with an onset of less than one week, and a one-day history of upper left arm numbness.  He denied any injury to his hand.  The assessment was rule out carpal tunnel syndrome.  Thereafter, there are several diagnoses of carpal tunnel syndrome, left hand.  See e.g., VA progress notes, dated in April 1991 and June 2009.  

VA progress notes, dated beginning in March 2003, note complaints of joint pain, "osteoarthritis in multiple sites," and a one-year history of gout.  A September 2003 report notes that the Veteran was started on Allopurinol and Indomethacin for his gout, and that his LFTs (liver function tests) were "ok."  

A decision of the Social Security Administration (SSA), dated in September 2009, shows that the SSA determined that the Veteran was disabled as of December 2007, due to disabilities that included lumbar radiculitis, chronic back pain, lumbago, neck pain, an elevated liver function test, and osteoarthritis.
 
In August 2016, the Board remanded the claim, in part, in order to afford the Veteran an examination.

In July 2017, the Veteran was afforded Gulf War, shoulder and arm, elbow and forearm, wrist, and knee and lower leg, examinations.  These disability benefits questionnaires (DBQs) show that the examiners indicated that the Veteran's VA e-folder (VBMS or Virtual VA) and CPRS (Computerized Patient Record System) records had been reviewed.  The DBQs show the following: The diagnoses were bilateral wrist strain, acromioclavicular joint osteoarthritis (confirmed by imaging studies, bilaterally), and bilateral elbow strain.  The examiner concluded that there is no evidence of a chronic disability pattern related to the current examination.  The Veteran has diseases with clear and specific etiologies and diagnoses.  It is less likely than not that the Veteran's diagnosed diseases are related to a specific exposure event experienced by him during service in Southwest Asia.  

It is less likely than not that the Veteran's wrist pain was incurred in, or was caused by, his service.  The examiner explained that the Veteran's VA examination in 1994 indicated that he was employed as a logger.  The Veteran reported that he retired from logging in 2016.  It is more likely that his current wrist strain is related to heavy labor while working as a logger throughout his lifetime.  

It is less likely than not that the Veteran's elbow pain was incurred in, or was caused by, his service.  The examiner noted that there were no relevant complaints in 1991, that bilateral elbow X-rays taken (following separation from active duty) in August 1992 were negative, and that his first specific diagnosis for the elbows was in July 2017 (bilateral elbow strain).  Current X-rays were negative for post-traumatic changes.  There is a gap in medical treatment between 1995 and his current examination.  Given his history of employment as a logger, it is more likely that his current bilateral elbow strain is related to heavy labor while working as a logger throughout his lifetime.  

It is less likely than not that the Veteran's shoulder pain was incurred in, or was caused by, his service.  The examiner noted that the Veteran's service treatment records did not show any relevant complaints.  A November 1994 VA rheumatological workup was negative.  In September 1995, he complained of shoulder pain.  There is a gap in medical treatment between 1995 and his current examination.  His first specific diagnosis for the shoulders was in July 2017 (bilateral shoulder osteoarthritis).  Given his history of employment as a logger, it is more likely that his current bilateral shoulder osteoarthritis is related to heavy labor while working as a logger throughout his lifetime.  

With regard to the possibility of service connection on a direct and presumptive basis, the Board finds that the claim must be denied.  The service treatment records show that the Veteran was treated for bilateral leg pain during service, with no evidence of pathology, or any relevant diagnosis (service connection has been granted for a bilateral knee condition, and radiculopathy of the bilateral lower extremities).  Upon separation from service, there were no relevant complaints other than foot and ankle symptoms, with no objective findings, or diagnoses.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a).  There is no evidence to show arthritis of any relevant joint within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

The earliest post-service evidence of any relevant condition is found in the February 1995 service examination report, which notes arthritis of the elbows, wrists and shoulders, and complaints of painful joints (knees, elbows, wrists, shoulders) and a history of multiple right ankle sprains.  None of the arthritis diagnoses are accompanied by imaging studies to corroborate them.  However, and in any event, these notations are dated over three years after separation from service, and there is no competent opinion of record which supports the claim.  The only competent opinions of record are found in the July 2017 VA DBQs, and these opinions weigh against the claim.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by sufficient explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct and presumptive basis. 

The Veteran's service records show that his awards include the Southwest Asia Service Medal with two Bronze Service Stars, and that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317. 

The medical evidence shows that the Veteran has been determined to have osteoarthritis of the bilateral shoulders, bilateral elbow strain, and bilateral wrist strain.  These are diagnosed conditions.  The Board further notes that the only competent opinion of record as to these disorders is the July 2017 VA examiner's opinion, in which it was concluded that there is no evidence of a chronic disability pattern related to the current examination.  The Veteran has diseases with clear and specific etiologies and diagnoses.  It is less likely than not that the Veteran's diagnosed diseases are related to a specific exposure event experienced by him during service in Southwest Asia.  This opinion is considered highly probative, as it is are shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  Prejean; Neives-Rodriguez.  Given the foregoing, service connection may not be granted for the claims involving bilateral wrist or elbow strain, or osteoarthritis of the bilateral shoulders, on this basis. Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  The Veteran is not shown to have an undiagnosed illness involving any of the claimed symptoms.  The Board therefore finds that the Veteran is not shown to have a "qualifying chronic disability" involving any of the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are not applicable. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

The Board has also considered the Veteran's statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

The Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that the claimed disability was caused by his service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Accordingly, the claim is denied. 

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations in association with the claim.  Etiological opinions have been obtained. 

In August 2016, the Board remanded this claim.  The Board directed that any updated VA treatment records be obtained, and this has been done.  The Board further directed that the Veteran be scheduled for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's disability manifested by joint pain (to include, but not limited to, joint pains of the wrists, elbows, shoulders, and knees), claimed as due to an undiagnosed illness.  In July 2017, this was done.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


